Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance is that the claims recite “…in response to detecting the selection input, changing an appearance of the respective portion of the content to indicate that the respective portion of the content has been selected…in response to detecting the single touch input at the location, in accordance with a determination that the single touch input remains, during a first portion of the single touch input, at the location for a predetermined amount of time, followed, during a second portion of the single touch input, by a continuous touch gesture away from the location, moving a representation of the selected content to a different location in a direction of the continuous touch gesture, wherein the representation of the selected content is an additional representation of the selected content, and moving the additional representation of the selected content includes moving the additional representation of the selected content offset from the selected content in a direction of the continuous touch gesture to indicate a position to where the selected content will be moved when the continuous touch gesture terminates” which, in combination with the recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Kwok (US 2010/0085314); Kim et al. (US 2015/0019997); Lee et al. (US 2016/0062596). See also other cited art.) discloses of a method of selection manipulation comprising selecting text and moving it (See the Non-Final Rejection dated 30 October 2020), however, fail to teach and/or suggest the specifically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
14 February 2021